[Cite as State v. Knight, 2016-Ohio-8297.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 104675



                                       STATE OF OHIO
                                                       PLAINTIFF-APPELLEE

                                                 vs.

                                     ROBERT KNIGHT
                                                       DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              DISMISSED


                                    Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                         Case Nos. CR-14-582971-A and CR-15-601601-A

        BEFORE:           McCormack, P.J., Boyle, J., and Laster Mays, J.

        RELEASED AND JOURNALIZED: December 22, 2016
ATTORNEY FOR APPELLANT

Steve W. Canfil
55 Public Square
Suite 2100
Cleveland, OH 44113

Also listed:

Robert Knight
Inmate No. 683538
Richland Correctional Institution
P.O. Box 8107
Mansfield, OH 44905


ATTORNEY FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, P.J.:

       {¶1} Defendant-appellant Robert Knight appeals the trial court’s judgment in

Cuyahoga C.P. Nos. CR-14-582971-A and CR-15-601601-A.                 Knight’s appointed

counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18
L. Ed. 2d 493 (1967), and has requested leave to withdraw as counsel in accordance with

Loc.App.R. 16.

       {¶2} Knight was indicted for escape, drug possession, and receiving stolen

property in Case No. CR-14-582971-A.       Thereafter, he pleaded guilty to the amended

charges of attempted escape, drug possession, and attempted receiving stolen property.

The court sentenced Knight to two years of community control sanctions. Knight was

later charged in a six-count indictment for three counts of felonious assault, one count of

aggravated menacing, and two counts of criminal damaging or endangering in Case No.

CR-15-601601-A.      He entered a guilty plea to the amended charge of attempted

aggravated assault, criminal damaging, and aggravated menacing, and the remaining

charges were dismissed.    The court sentenced Knight to two years of community control

sanctions. Based upon his conviction in CR-15-601601-A, the court found Knight to be

in violation of his community control sanctions in CR-14-582971-A and continued

Knight’s community control. Subsequently, Knight violated his community control in

both cases and the court terminated Knight’s community control.           The court then

imposed a prison sentence of 12 months in CR-14-582971-A and 9 months in

CR-15-601601-A, to be served consecutively, for an aggregate prison term of 21 months.
        {¶3} In Anders, the United States Supreme Court held that if counsel, after a

conscientious examination of the case, concludes that the appeal is “wholly frivolous,”

counsel may advise the court of that fact and request permission to withdraw from the

case.   Anders at 744.       This request, however, must “be accompanied by a brief

identifying anything in the record that might           arguably support the appeal.”    Id.

Further, counsel must furnish the client with a copy of the brief and allow the client

sufficient time to file his or her own brief, pro se.   Id.

        {¶4} Here, appointed counsel fully complied with the requirements of Anders

and Loc. App. R. 16(C). Counsel filed an Anders brief and provided that he served his

brief upon his client. This court held counsel’s motion to withdraw in abeyance and

granted Knight leave until October 17, 2016, in which to file a pro se brief. To date,

Knight has failed to file a brief on his own behalf.

        {¶5} In counsel’s Anders brief, counsel stated that he thoroughly reviewed the

record, including the transcripts of the proceedings, and determined that there were no

prejudicial errors or nonfrivolous issues to raise on appeal.      Specifically, counsel (1)

reviewed the record for compliance with Crim.R. 11 relative to the requirements that the

pleas were knowing, voluntary, and intelligent and found no deviations from Crim.R. 11;

and (2) considered the sentencing proceedings and found no prejudicial sentencing errors.

        {¶6} In accordance with Anders, once appellant’s counsel satisfied the foregoing

requirements, this court then examines the proceedings below to determine if any

meritorious issues exist. If we conclude the appeal is wholly frivolous, we may grant
counsel’s request to withdraw and dismiss the appeal without violating constitutional

requirements, or we may “proceed to a decision on the merits if state law so requires.”

Anders, 386 U.S. at 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493. If, however, the court finds

any legal points arguable on their merits, it must afford the appellant assistance of counsel

before deciding the merits of the case. Id.

       {¶7} Pursuant to Loc.App.R. 16 and Anders, this court has conducted an

independent examination of the record to determine if there are any legal issues of

arguable merit.    Upon a complete review of the record, this court agrees that no

prejudicial error occurred in the lower court, and any appeal on Knight’s behalf would be

frivolous. Accordingly, we grant counsel’s motion to withdraw and dismiss the appeal.

       {¶8} Appeal dismissed.

       It is ordered that appellee recover of appellant costs herein taxed.

       It is ordered that a special mandate be sent to said court to carry this judgment into

execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
TIM McCORMACK, PRESIDING JUDGE

MARY J. BOYLE, J., and
ANITA LASTER MAYS, J., CONCUR
KEY WORDS:

State v. Knight, Appeal No. 104675

Anders brief; Loc.App.R. 16; withdraw; dismiss. Appointed counsel’s motion to
withdraw is granted and the appeal is dismissed where appointed counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967), and Loc.App.R. 16 asserting there are no legal issues of arguable merit to raise on
appeal, and this court agreed, following an independent review of the record.